Case 1:21-cr-00147-CKK Document 36 Filed 09/09/21 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
v. : HON. COLLEEN KOLLAR-KOTELLY

VIRGNIA MARIE SPENCER,
Crim. No. 21-cr-147-2 (CKK)

Defendant.

SUBMISSION BY THE UNITED STATES IN SUPPORT OF GUILTY PLEA

Pursuant to a written plea agreement, dated June 3, 2021, the defendant, Virginia Marie
“Jenny” Spencer (the “Defendant”), agrees to plead guilty to Count Five of the Indictment, which
charges her with Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title
40, United States Code, Section 5104(e)(2)(G).

L Charged Offenses
The Defendant is charged in the indictment with four offenses:

Count Two: Entering and Remaining in a Restricted Building or Grounds, in violation of
Title 18, United States Code, Section 1752(a)(1);

Count Three: Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in
violation of Title 18, United States Code, Section |752(a)(2);

Count Four: Disorderly Conduct in a Capitol Building, in violation of Title 40, United
States Code, Section 5104(e)(2)(D); and

Count Five: Parading, Demonstrating or Picketing in a Capitol Building, in violation of
Title 40, United States Code, Section 5104(e)(2)(G).

Il. Elements of the Offense
To prove that the Defendant is guilty of Parading, Demonstrating, or Picketing in a Capitol
Building, the government must prove the following beyond a reasonable doubt:

a. That the Defendant paraded, demonstrated, or picketed;
Case 1:21-cr-00147-CKK Document 36 Filed 09/09/21 Page 2 of 5

b. That the Defendant did so in any of the Capitol Buildings; and
c. That the Defendant did so willfully and knowingly.
IU. Maximum Penalties
The mania penalties for Parading, Demonstrating, or Picketing in a Capitol Building,
in violation of Title 40, United States Code, Section 5104(e)(2)(G), are:
a. aterm of imprisonment not more than 6 months;
b. a fine not to exceed $5,000; and
c. aspecial assessment of $10.
1V. Sentencing Guidelines
A violation of Title 40, United States Code, Section 5104(e)(2)(G) is a class B
misdemeanor, as defined by Title 18, United States Code, Section 3559(a)(7). Accordingly,
pursuant to § 1B1.9 of the United States Sentencing Commission, Guidelines Manual (2018), the
Sentencing Guidelines do not apply to this violation.
V. Proffer of Evidence
The following statement of facts does not purport to include all of the Defendant’s illegal
conduct. It is intended to represent sufficient information for the Court to find a factual basis for
accepting the defendant’s guilty plea.
Had this case proceeded to trial, the government’s evidence would have established beyond
a reasonable doubt that:
The U.S. Capitol, which ts located at First Street, SE, in Washington, D.C., is secured 24
hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include permanent and
temporary security barriers and posts manned by U.S. Capitol Police. Only authorized people with

appropriate identification are allowed access inside the U.S. Capitol.
Case 1:21-cr-00147-CKK Document 36 Filed 09/09/21 Page 3 of 5

On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members of the
public. On that day, a joint session of the United States Congress convened at the United States
Capitol. During the joint session, elected members of the United States House of Representatives
and the United States Senate were meeting in separate chambers of the United States Capitol to
certify the vote count of the Electoral College of the 2020 Presidential Election, which had taken
place on November 3, 2020. The joint session began at approximately 1:00 p.m. Shortly
thereafter, by approximately 1:30 p.m., the House and Senate adjourned to separate chambers to
resolve a particular objection. Vice President Mike Pence was present and presiding, first in the
joint session, and then in the Senate chamber.

As the proceedings continued in both the House and the Senate, and with Vice President
Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol. As
noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside. At approximately 2:00 p.m.,
certain individuals in the crowd forced their way through, up, and over the barricades, and officers
of the U.S. Capitol Police, and the crowd advanced to the exterior fagade of the building. The
crowd was not lawfully authorized to enter or remain in the building and, prior to entering the
building, no members of the crowd submitted to security screenings or weapons checks by U.S.
Capitol Police Officers or other authorized security officials.

At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after

2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
Case 1:21-cr-00147-CKK Document 36 Filed 09/09/21 Page 4 of5

windows and by assaulting members of law enforcement, as others in the crowd encouraged and
assisted those acts. .The riot resulted in substantial damage to the U.S. Capitol, requiring the
expenditure of more than $1.4 million dollars for repairs.

Shortly thereafter, at approximately 2:20 p.m., members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Pence, were instructed to—and did—-evacuate the chambers. Accordingly, all proceedings of the
United States Congress, including the joint session, were effectively suspended until shortly after
8:00 p.m. the same day, In light of the dangerous circumstances caused by the unlawful entry to
the U.S. Capitol, including the danger posed by individuals who had entered the U.S. Capitol
without any security screening or weapons check, Congressional proceedings could not resume
until after every unauthorized occupant had left the U.S. Capitol, and the building had been
confirmed secured. The proceedings resumed at approximately 8:00 p.m. after the building had
been secured. Vice President Pence remained in the United States Capitol from the time he was
evacuated from the Senate Chamber until the session resumed.

Virginia Marie (“Jenny”) Spencer and her husband Christopher Raphael (Chris”) Spencer
walked to the U.S. Capitol passing the bike rack fences which were set up around the perimeter,
Jenny and Chris Spencer spent time in the crowd by the inauguration stage on the west side of the
U.S. Capitol building, observing members of the crowd attacking law enforcement repeatedly as
they tried to keep thé crowd away from the building. Jenny and Chris Spencer then went up the
northern set of stairs underneath the scaffolding to the north west terrace near the Senate wing of
the building.

Jenny and Chris Spencer entered a door which had been broken open not long

before with windows that were broken out on either side. Jenny and Chris Spencer then went into
Case 1:21-cr-00147-CKK Document 36 Filed 09/09/21 Page 5of5

the Crypt where other crowd members again attacked a line of officers trying to hold back the
crowd. They went through the Crypt and up the stairs to the second floor. There, Jenny and Chris
Spencer went briefly into a hallway of offices belonging to Speaker Pelosi before crossing through
Statuary Hall.

Jenny and Chris Spencer joined another crowd in the Statuary Hall Connector outside the
House of Representatives. After a time, they went down the hall towards the east side of the
building where they ultimately exited onto the portico outside the House of Representatives on the
east side. On January 19, 2021, the FBI interviewed Jenny Spencer during which she admitted to
unlawfully entering and proceeding through the U.S. Capitol on January 6, 2021.

The defendant knew at the time she entered the U.S. Capito! Building that that she was
willfully and knowingly parading, demonstrating, and picketing in a United States Capitol

Building.

Respectfully Submitted,

s/ Douglas G. Collyer
Douglas G. Collyer
Assistant United States Attorney
